Title: General Orders, 6 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Saturday Feby 6th 1779.
Parole Leyden—C. Signs Kendal. Jago.


The Commander in Chief approves the orders issued by Major General Lord Stirling during his command at this camp and thanks  him for his endeavours to preserve order and discipline and the property of the Farmers in the Vicinity of camp: He doubts not but—the officers of every rank from a just sense of the importance of securing to others, the blessings which they themselves are contending for, will use their utmost vigilance … to maintain these privileges, and prevent abuses as nothing can redound more to their personal honor and the reputation of their respective corps.
The views of Congress founded on the disadvantages which have arisen from the number of Purchasers or Contractors of hide and the absolute propriety of reducing the business of Contracts to a settled system for the sake of regularity in accounts, and equal justice to the troops, make it necessary to suspend the order of the 1st of January so far as it respects the distribution of hides; But the General will thank any officer for informing the Commissary of hides of the names of such persons as are willing to give shoes in exchange for raw hides and the Commissary is hereby ordered to contract for them accordingly and see that they are delivered to the Clothier General or his deputy for the use of the Army.
